     Case 2:15-cv-01882-MCE-DB Document 41 Filed 06/04/20 Page 1 of 4

1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10

11    J & J SPORTS PRODUCTIONS, INC.,                        No. 2:15-cv-01882-MCE-DB
12                          Plaintiff,
13               v.                                          ORDER
14    KEN ZIU THANG, et al.,
15                          Defendants.
16

17           By way of this action, Plaintiff J & J Sports Productions, Inc., (“Plaintiff”) asserted

18   several causes of action against Defendants Ken Ziu Thang and Shannon Saetern, both

19   individually and doing business as Spitzer’s Walnut Room (the “Walnut Room”)

20   (collectively “Defendants”) based on the unlawful interception and broadcast of a

21   television program to which Plaintiff had the exclusive commercial distribution rights.

22   Plaintiff successfully moved for partial summary judgment on its claim under 47 U.S.C.

23   § 605 and its state law conversion claim, and the Court awarded it damages in the

24   amount of $5,200.1 ECF Nos. 26, 31. Presently before the Court is Plaintiff’s Motion for

25   Attorney’s Fees and Costs.2 ECF No. 37. That request is GRANTED in part.

26           1   Plaintiff’s remaining causes of action were later dismissed. ECF No. 33.
27           2 Because oral argument would not be of material assistance, the Court ordered this matter

     submitted on the briefs. E.D. Cal. Local Rule 230.
28
                                                             1
     Case 2:15-cv-01882-MCE-DB Document 41 Filed 06/04/20 Page 2 of 4

1                                                      ANALYSIS

2

3           Under 47 U.S.C. § 605, the Court “shall direct the recovery of full costs, including

4    awarding reasonable attorney’s fees to an aggrieved party who prevails.”3 Reasonable

5    attorney’s fees are determined by initially calculating the so-called “lodestar,” which is

6    the amount of hours reasonably expended multiplied by a reasonable hourly rate. See

7    Jordan v. Multnomah County, 815 F.2d 1258, 1262 (9th Cir. 1987). A court may then

8    adjust the lodestar amount in either direction based on a series of factors identified by

9    the Ninth Circuit in Kerr v. Screen Extras Guild, Inc., 526 F.2d 67 (1975); McGrath v.

10   County of Nevada, 67 F.3d 248, 252 (9th Cir. 1995). Those factors include 1) the time

11   and labor required; 2) the novelty and difficulty of the questions involved, 3) the skill

12   required to perform the legal service properly; 4) the preclusion of other employment by

13   the attorney due to acceptance of the case; 5) the customary fee, 6) whether the fee is

14   fixed or contingent; 7) time limitations imposed by the client or the circumstances; 8) the

15   amount involved and the results obtained; 9) the experience, reputation, and ability of

16   the attorneys; 10) the “undesirability” of the case, 11) the nature and length of the

17   professional relationship with the client; and 12) awards in similar cases. Kerr, 526 F.2d

18   at 70. Significantly, whether to award fees and in what amount is a matter within the

19   sound discretion of the trial court. Id. at 69.

20          There is a strong presumption in favor of viewing the lodestar as reasonable, with

21   an adjustment either upward or downward being appropriate only in the rare and

22   exceptional case. Van Gerwen v. Guarantee Mut. Life Co., 214 F.3d 1041, 1045

23   (9th Cir. 2000); Mitchell v. Chavez, No. 1:13-cv-01324-DAD-EPG, 2018 WL 3218364, at

24   * 2 (E.D. Cal. 2018). Nevertheless, in calculating the lodestar, “the district court should

25   exclude hours ‘that are excessive, redundant, or otherwise unnecessary.’” McCown v.

26   City of Fontana Fire Dep't, 565 F.3d 1097, 1102 (9th Cir. 2009) (quoting Hensley,

27   461 U.S. at 434).

28          3   There is no dispute here that Plaintiff is the “prevailing party.”
                                                               2
     Case 2:15-cv-01882-MCE-DB Document 41 Filed 06/04/20 Page 3 of 4

1            The party seeking an award of attorney's fees bears the burden of producing

2    documentary evidence demonstrating “the number of hours spent, and how it

3    determined the hourly rate(s) requested.” Id. Then the burden shifts to the opposing

4    party to submit evidence “challenging the accuracy and reasonableness of the hours

5    charged or the facts asserted by the prevailing party in its submitted affidavits.” Ruff v.

6    County of Kings, 700 F. Supp. 2d 1225, 1228 (E.D. Cal. 2010).

7            In this case, Plaintiff seeks to recover for the labor of attorney Thomas P. Riley at

8    a rate of $550 per hour, for the labor of research attorneys at the rate of $300 per hour,

9    and for the labor of the associate attorney at $275 per hour. According to Mr. Riley,

10   billable hours are not recorded simultaneously, but are “reconstructed by way of a

11   thorough review of the files themselves.” Riley Decl., ECF No. 37-1, ¶ 7. Based on this

12   system, Plaintiff seeks to cover for a total of 48.02 hours expended for a total of

13   $12,043.70.4

14           In opposition, Defendants contend that that the fee request is excessive

15   compared to the damages awarded and claim that the fees sought should therefore be

16   reduced by 95%. This argument is unpersuasive. The point of these lawsuits is to deter

17   commercial piracy, and the success is measured not just by the amount of money

18   recovered but also by the anticipated prevention of future misappropriation. The Court

19   thus finds no reduction warranted on this basis.

20           In addition, Defendants argue that granting Plaintiff’s requested fees will

21   incentivize delay tactics that can only be employed when a defendant actually answers

22   and litigates in defense of a case like this. That is, according to Defendants, awarding

23   Plaintiff its requested fees will put Defendants in a worse position than if they had

24   ignored the lawsuit and allowed a default judgment to be entered, such that counsel

25   would have been required to expend less time on this case. This argument has some

26
             4 Plaintiff also seeks $1,187.11 in costs. Defendants oppose only the “investigative costs” sought
27   arguing that the costs are not recoverable and, even if they were, Plaintiff’s documentation is insufficient.
     The Court agrees. Plaintiff’s one-page invoice includes absolutely no detail or supporting information and
28   thus these costs will be disallowed.
                                                            3
     Case 2:15-cv-01882-MCE-DB Document 41 Filed 06/04/20 Page 4 of 4

1    facial appeal, but ultimately had Defendants not misappropriated Plaintiff’s program, they

2    would not be in this position in the first place, and Plaintiff is entitled to recover for the

3    fees actually incurred.

4           That said, the Court is not impressed with Plaintiff’s counsel’s approach of

5    submitting estimated reconstructions of fees in lieu of actual billing records. Given the

6    lack of evidence supporting the veracity of this construction, and the fact that Plaintiff’s

7    counsel has litigated a multitude of similar cases such that many of the tasks undertaken

8    would be more or less routine, the Court finds a 25% reduction in the hours sought is

9    warranted.

10          Nor is the Court convinced that the billable hourly rates sought are reasonable.

11   Not long ago, another court in this district considered this question and determined that

12   $350 per hour for Plaintiff’s counsel, based on his skill and experience, was appropriate.

13   J&J Sports Prod., Inc. v. Barajas, Case No. 1:15-cv-01354-DAD-JLT, 2017 WL 469343,

14   at *2 (E.D. Cal. Feb. 2, 2017). This Court finds this reduced rate to be reasonable here

15   as well. It thus concludes that $350 per hour is appropriate for Mr. Riley and that $200

16   per hour is appropriate for the remaining attorneys. Plaintiff’s fee request will thus be

17   further reduced accordingly.

18

19                                           CONCLUSION
20

21          In light of the foregoing, the Court awards Plaintiff $6,533.40 in attorney’s fees

22   and $587.11 in costs.

23          IT IS SO ORDERED.

24   Dated: June 3, 2020

25

26

27

28
                                                      4
